Title: From George Washington to Major General Philip Schuyler, 18 January 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir.
Cambridge Jany 18th 1776.

I received your Favour of the 13th Instant with its Inclosures and am heartily sorry & most sincerely condole with you upon the unhappy Fall of the brave and worthy Montgomery & those gallant officers & Men, who have experienced a like Fate. In the Death of this Gentleman, America has sustained a heavy Loss, as he had approved himself a steady Friend to her Rights and of Ability to render her the most essential Services. I am much concerned for the intrepid and enterprizing Arnold and greatly fear that Consequences of the most alarming Nature will result from this well intended but unfortunate Attempt.
It would give me the greatest Happiness, if I could be the happy Means of relieving our Fellow Citizens now in Canada and preventing the Ministerial Troops from exulting long and availing themselves of the Advantages arising from this Repulse—But it is not in my power—Since the Dissolution of the old Army, the progress in raising Recruits for the new has been so very slow & inconsiderable that five thousand Militia have been called in to the Defence of our Lines—A great part of these are gone Home, the Time they engaged for being expired, and the rest retained with the utmost Difficulty and persuasion,

tho’ their going away would render the holding them precarious and hazardous in Case of an Attack—In short I have not a Man to spare.
In Order that proper Measures might be adopted I called a Council of General Officers, and upon Mr John Adams and other Members of Influence of the General Courts, and laid before them your Letter & proposition—After due Consideration of their Importance they determined that the provinces of Massachusetts and Colonies of Connecticut and New Hampshire should each immediately raise a Regiment to continue in Service for one Year, and to march forthwith to Canada agreeable to the Rout proposed in your Letter to Congress. This Determination with a Copy of your Letter & the several Inclosures will be immediately transmitted to the different Governments, for raising these Regiments, which I have Reason to believe will be complied with from the Assurances I have received from such of the Members of the Court as attended in Council & the General Officers promising to exert their utmost Interest and Influence within their respective Colonies—If these Regiments should not be raised so soon as I could wish, yet I would willingly hope from the Accounts we have received that Colonel Arnold and his Corps will be joined by a Number of Men under Colonel Warner & from Connecticut, who it is said marched off directly on their getting Intelligence of this melancholly Affair—If this Account be true, I trust they will be in a Situation to oppose and prevent Mr Carlton from regaining possession of what he has lost and that upon the Arrival of the Reinforcement from these Colonies which we have judged necessary to be sent the City of Quebec will be reduced to our possession. This ought to be effected before the Winter is entirely over—otherwise it will be exceedingly difficult, if not impracticable, as the Enemy will undoubtedly place a strong Garrison there. Should this desirable Work be accomplished, our Conquest in that Quarter will be compleat: but yet the Loss of General Montgomery will ever be remembered.
It gives me pleasure to find that you will continue in Service and afford your Assistance to relieve your Country from the Distresses which at present threaten her in the North.
I am much obliged by your sending the Cloathing, but they are not yet arrived.

None of the Letters give an account how this unfortunate Affair ended—In Colonel Campbell’s Letter of the 31st Ultimo the Division which Colonel Green was in he seems to think was in a very disagreeable Situation and drawing it off at Night or throwing in a party to sustain it, was an Object he had much in view—Here his Information stops—In his Letter of the 2d Inst. he says Nothing about it—Wishing for the best, I hope they have not fallen a Sacrafice—But I dread further Intelligence in the Matter.
General Putnam is of Opinion, that it will be better for the Troops which may be raised in the Western parts of Connecticut to go by Albany than the Rout you have mentioned by Number four and that you must have pointed out this Way from a Supposition that the Reinforcement would be detached from this Army. You will please to consider of what he has said & if you concur with him in Sentiments inform Governor Trumbull of it by Letter that he may give the necessary Orders. I am Dear Sir with great Respect & Esteem Your most humble Servant

Go: Washington


P.S. The Express that came from you being sick at Springfield & unable to proceed the Letter was brought forward by Andrew Carlton, to whom I have paid 14 Dollars, this you will please to deduct from what the other was to receive.

